DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney J. Crockett Hailey on 1 March 2022.

The application has been amended as follows: 
	Please amend claims 1-4, 7, 11-14, and 17.

	
	1. (Currently Amended)	A fluid pump configured for a dishwashing appliance to motivate a fluid therethrough, the fluid pump comprising:
a fluid impeller rotatably receivable within a tub of the dishwashing appliance;
an electric motor in mechanical communication with the fluid impeller to motivate rotation thereof, the electric motor comprising a multi-phase winding set sealed within an overmolded insulation; and
;
wherein the electric motor further comprises a plurality of thermal cutouts (TCOs) mounted within the housing and sealed within the overmolded insulation.

2. (Cancelled)	

3. (Currently Amended)	The fluid pump of claim 1, wherein the plurality of TCOs are connected in electrical series with the multi-phase winding set.

4. (Currently Amended)	The fluid pump of claim 1, wherein the multi-phase winding set comprises a plurality of phase windings, and wherein each TCO of the plurality of TCOs corresponds to a discrete phase winding of the plurality of phase windings.

7. (Currently Amended)	The fluid pump of claim 6, wherein the plurality of TCOs of the electric motor further comprise
a first thermal cutout (TCO) mounted on the first wound bobbin of the first phase winding,
a second TCO mounted on the first wound bobbin of the second phase winding, and
a third TCO mounted on the first wound bobbin of the third phase winding.


a tub defining a wash chamber;
a sump positioned at a bottom portion of the tub along the vertical direction, the sump comprising a bottom wall defining a recessed chamber; and
a fluid pump in fluid communication with the sump to motivate a fluid therefrom, the fluid pump comprising
a fluid impeller rotatably positioned within the tub, 
an electric motor in mechanical communication with the fluid impeller to motivate rotation thereof, the electric motor comprising a multi-phase winding set sealed within an overmolded insulation, and 
a housing enclosing the electric motor therein;
wherein the electric motor further comprises a plurality of thermal cutouts (TCOs) mounted within the housing and sealed within the overmolded insulation.

12. (Cancelled)

13. (Currently Amended)	The fluid pump of claim 111, wherein the plurality of TCOs are connected in electrical series with the multi-phase winding set.

14. (Currently Amended)	The fluid pump of claim 111, wherein the multi-phase winding set comprises a plurality of phase windings, and wherein each TCO of 

17. (Currently Amended)	The fluid pump of claim 116, wherein the plurality of TCOs of the electric motor further comprise
a first thermal cutout (TCO) mounted on the first wound bobbin of the first phase winding,
a second TCO mounted on the first wound bobbin of the second phase winding, and
a third TCO mounted on the first wound bobbin of the third phase winding.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 11, claiming a fluid pump configured for a dishwasher and a dishwasher with the fluid pump thereof, comprising: a fluid impeller rotatably receivable within a tub of the dishwashing appliance; an electric motor in mechanical communication with the fluid impeller to motivate rotation thereof, the electric motor comprising a multi-phase winding set sealed within an overmolded insulation; and a housing enclosing the electric motor therein, the housing being receivable within a sump to which water is directed in the dishwashing appliance; 
The closest prior art of record is that of U.S. Patent Application Publication No. 20180325348 to Dries.  Dries teaches a fluid pump and a dishwasher with a fluid pump thereof, comprising: a fluid impeller rotatably receivable within a tub of the dishwashing appliance; an electric motor in mechanical communication with the fluid impeller to motivate rotation thereof, the electric motor comprising a multi-phase winding set sealed within an overmolded insulation/potted; and a housing enclosing the electric motor therein, the housing being receivable within a sump to which water is directed in the dishwashing appliance.  Dries does not teach wherein the electric motor further comprises a plurality of thermal cutouts (TCOs) mounted within the housing and sealed within the overmolded insulation.
The advantage of the current invention over that of the prior art to Dries is that by having the thermal cutouts mounted with the housing and sealed within the overmolded insulation thereby to provide thermal management thereby preventing overheating without creating additional opening or potential points of water ingress.
Since claims 1 and 11 are allowed claims 3-10 and 13-20 which depend thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711